Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
This action is responsive to Applicant’s request for continued examination filed 04/01/2021 and amendment/remarks filed 03/09/2021.  Claims 1-9, 11-28, and 30-32 are currently pending.
Claim Interpretation
It is noted the independent claims have been amended to recite the presence of water, including a water to SiO2/M2O ratio and MOH molarity, in the concrete products.  For purposes of claim interpretation, it is noted these actually seem to be product-by-process limitations describing how the TES concrete product is formed since para. 0030 and 0090 of the original specification indicate “water is in general not a part of the geopolymer structure” and “samples were oven dried at 105°C … to remove moisture”.  Product-by-process claims/limitations are not limited to the recited process steps except to the extent they suggest structure of the claimed compositions/TES concretes.  Here, these claims merely require the alkali activator/concrete product to contain metal 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
The following remarks of claim interpretation (similar to those as set forth in the Non-Final Office action mailed 11/18/2020) are reiterated: 
Claim 2 recites the concrete/binder comprises “low-Ca class F fly ash” where, in this specific term/component as recited, “low-Ca” is construed as being clear and definite since the original specification sets forth a standard as to the meaning of class F fly ash within the context of the invention (the specification indicates the fly ash is according to ASTM C618 where the lower limit of SiO2+Al2O3+Fe2O3 for class F fly ash is 70%, i.e., at most 30% non-SiO2/Al2O3/Fe2O3 components, and further discloses class F fly ashes generally have a calcium oxide content of 15 wt.% or less).  See paragraph [0039] of the original specification.  
Several pending claims (e.g., claims 1, 24, 26, 28 and 30 and 31) recite limitations describing how the TES concrete product is formed and are therefore product-by-process claims.  Product-by-process claims/limitations are not limited to the recited process steps except to the extent they suggest structure of the claimed compositions/TES concretes.  Here, these claims merely require the actual TES concrete product regardless of how it was formed (curing or heat treatment temperatures, times, humidity, etc.), and the product-by-process limitations will be extended little patentable weight.  Claim 18 similarly recites the coarse aggregate comprises recycled refractories and porcelains, where the term “recycled” describes how the refractories and porcelains are obtained/formed.  Here, the claim merely requires the actual refractories and porcelains regardless of how they were formed/obtained, and the product-by-process limitations will be extended little patentable weight.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-28, and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite a limitation that the at least one alkali activator “has a water to SiO2/M2O ratio of 0.25 to 0.60” which is not adequately disclosed in the original specification.  On page 8 of the present response Applicant indicates the limitation has support at para 0037-0046, Table 2 and originally filed claims 1, 10 and 30 of the original specification, but nowhere could explicit or implicit support be found for a ratio of “water to SiO2/M2O”, either it be a ratio of water to the sole sum of SiO2 and M2O or a ratio of water to the ratio of SiO2/M2O.  Independent claims 30 and 32 are also rejected for the same reason, and claims 2-9, 11-28, and 31 are rejected for their dependency to the independent claims.  
Upon careful consideration of the instant application’s original specification, e.g., the discussion of water-to-cementitious materials ratio of Portland cement at para. 0014 of the original specification and the discussion of providing a water-containing alkali activator solution to dry FFA/MK/BFS binder-containing working examples at para. 0085-0092 and Table 3 of the original specification, and the terminology used in geopolymer concrete product-related prior art references that would be known to a person of ordinary skill in the art, e.g., U.S. 9,834,479 at col. 11 lines 51-65 discussing the water of an activation solution to tailored geopolymer composite “TGC” solid (of binder and solids present in the activation solution) ratio is generally in the range of about 0.12 to 0.80, such as about 0.15 to 0.50 and 0.18 to 0.40, and U.S. 9,090,508 at col. 16 lines 1-19 discussing the water to geopolymer solids mass ratio (W/C) (of masses of reactive constituents in the binder and masses of alkali oxide and silicon dioxide dissolved in the activator) is a very important parameter and is generally in the range from about 0.12 to 0.65 such as 0.20 to 0.50 and 0.30 to 0.45, is this limitation (and the prior “w/b” ratio) intended by Applicant to claim the ratio of water of the alkali activator relative to the amount of binder solids and alkali activator solids provided in the initial concrete mix prior to curing?  For purposes of further examination, the claimed water to SiO2/M2O ratio is construed as referring to the amount of water in the alkali activator relative to the amount of binder(s), metal hydroxide, and metal silicate.  
Applicant’s correction/clarification is requested.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 11-28, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, the “M” of the “SiO-2/M2O” and “MOH” are undefined, which renders the claim indefinite.  Independent claims 30 and 32 are also rejected for the same reason, and claims 2-7, 11-28, and 31 are also indefinite for their dependency to the independent claims.  Note that claims 8 and 9 are not rejected as indefinite since each of these claims clarify and recite the metal/M is sodium, potassium, or both.  
In order to overcome this rejection, Applicant is suggested to incorporate the remaining limitation of claim 8 “wherein the metal in the at least one alkali activator is potassium, sodium, or combinations of both” into the limitation “wherein the at least one alkali activator comprises metal hydroxide, metal silicate and water” into the independent claims, which would then clearly define the “M”.  If Applicant chooses to make this amendment, note that the additional limitation in claim 9 “wherein metal M is at least one metal selected from the group consisting of Na and K” would be rendered redundant since the independent claim would contain substantially the same scope of the metal M.   
Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 11, 12, 14-17, 19-21, 23-28, 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (US 9,834,479, an IDS reference, hereinafter Gong) as evidenced by John et al. (“Concrete as a thermal energy storage medium for thermocline solar energy storage systems,” Solar Energy 96, pages 194-204, 2013, an IDS reference, hereinafter John).  
As to claim 1, Gong teaches a geopolymer concrete product (geopolymer composites, abstract and col. 2 lines 32-42) comprising at least one binder, at least one alkali activator, at least one fine aggregate and at least one coarse aggregate (see for example Table 4 disclosing geo-cements comprising binder, fine and coarse aggregates and an alkali activator).  Gong teaches the binder comprises a fly ash material having less than or equal to 15 wt.% of calcium oxide (abstract).  Gong teaches the at least one alkali activator comprises metal hydroxide and metal silicate, and although the claimed activator comprising water constitutes a product-by-product limitation describing the formation of the claimed concrete product, Gong further teaches the alkali activator comprises water (col. 1 lines 19-24, col. 8 lines 26-40, and the examples in Table 4).  
Gong teaches the alkali activator has a molar SiO2/M2O ratio within the range of 0.85 to 2.0 (see examples #1, #2, and #3 of Table 4 comprising 1.94, 1.86, and 2.21 wt. SiO2, respectively, and 1.83, 1.72, and 1.95 wt.% Na2O, respectively, which using 60.08 g SiO2/mol and 61.7898 g Na2O/mol correspond to molar SiO2/M2O ratios of approximately 1.09, 1.12, and 1.17, respectively, all squarely within the instantly claimed range; it is believed most if not all of the examples among Tables 1-4 also contain similar anticipatory molar SiO2/M2O ratios), and although the claimed water to binder/activator solids ratio and MOH molarity limitations constitute product-by-product limitations describing the formation of the claimed concrete product, Gong further teaches the water to tailored geopolymer composite “TGC” solids, i.e., mass of reactive constituents in the binder and masses of alkali oxide and silicon dioxide dissolved in the activator, is within the range of 0.25 to 0.60 (see example #1 in Table 4 comprising, in wt.%, 10.42 FA-F, 2.23 MK, and 2.23 GGBFS as binders, and 1.83 Na2O, 1.94 SiO2, and 6.35 water as the alkali activating solution, which has a water to TGC solids ratio of 6.35 ÷ (10.42 + 2.23 + 2.23 + 1.83 + 1.94) = 0.34, squarely within the instantly claimed range; using the same calculations from the data set forth in Table 4, examples #2 and #3 of Table 4 similarly contain water to TGC solids ratios of 0.32 and 0.35, respectively, also squarely within the instantly claimed range; it is believed most if not all of the examples among Tables 1-4 also contain similar anticipatory water to TGC solids ratios; see also col. 11 lines 51-65 for additional discussion/meaning of the water to TGC solid ratio) and the alkali activator has a MOH molarity of 5 to 15 (see example #1 in Table 4 comprising, as the alkali activating solution, 1.83 wt.% Na2O and 6.35 wt.% water, which using 61.7898 g Na2O/mol and 18.01528 g water/mol corresponds to 0.053 mol Na2O and 0.682 mol water, 0.053 mol Na2O yields 0.106 mol NaOH since there are two mols of sodium in N2O, using ~55.5 mol water/L or ~1000 g water/L ÷ 18.01528 g water/mol the prior-calculated amount of 0.682 mol water corresponds to approximately 0.01228 L water, and ultimately correspond to an NaOH molarity of approximately 9.3 mol/L, squarely within the instantly claimed range; using the same calculations from the data set forth in Table 4, examples #2 and #3 of Table 4 similarly contain NaOH molarities of 9.2 and 9.6, respectively, also squarely within the instantly claimed range; it is believed most if not all of the examples among Tables 1-4 also contain similar anticipatory NaOH molarities).
Gong teaches a geopolymer concrete product comprising the same components as that claimed.  Thus, the disclosed geopolymer concrete composition of Gong is construed as inherently comprising the recited thermal conductivity and heat capacity values/ranges as that claimed, and the prior art composite concrete is equivalent to the instantly claimed thermal energy storage product.  
John is a cited supporting evidence reference of interest teaching concrete compositions comprising coarse aggregates, fine aggregates, hardeners and cementitious materials such as fly ash comprise specific heat and thermal conductivity values within the claimed ranges of at least 1 W/m-K thermal conductivity and at least 1 MJ/m3-K specific heat capacity after heat treatment (Table 6; note 1 MJ/m3-K is equivalent to 1 kJ/kg-K).
As to claim 2, Gong teaches the at least one binder comprises low-Ca class F fly ash (class F fly ash is a preferred binder of Gong, col. 4 lines 40-60 and Table 4; Gong teaches most class F fly ash have a CaO content of less than 8 wt.% and clarifies this is known in the art as a low Ca class F fly ash, col. 5 lines 15-26), metakaolin (Table 4) and blast furnace slag (Table 4).
 As to claim 3, Gong teaches the at least one binder comprises 10 to 35 wt.% of the concrete mix (see the examples of Table 4; see also the examples of Tables 1-3; the cited Tables contain examples with anticipatory-amounts of “binder” falling within the claimed range). 
As to claim 4, Gong teaches the at least one binder is low-Ca class F fly ash with CaO less than or equal to 15 wt.% (less than 8 wt.% CaO), as described above.
As to claim 5, Gong teaches the at least one binder comprises a low-Ca class F fly ash and metakaolin, as described above.
As to claim 6, Gong teaches the at least one binder is/comprises metakaolin, as described above.
As to claim 7, Gong teaches the at least on binder comprises blast furnace slag and metakaolin, as described above.
As to claim 8, Gong teaches the metal in the at least one alkali activator is potassium and/or sodium (col. 1 lines 19-24 and col. 8 lines 26-40; see also Table 4).
As to claim 9, Gong teaches the concrete product comprises 1-8 wt.% M-2O where M is Na and/or K, 2-16 wt.% SiO2 and 4 to 20 wt.% water (see examples #1, #2, #3 of Table 4, described above; see also Tables 1 to 6).
As to claim 11, Gong teaches the concrete product comprises the at least one fine aggregate within the claimed range of 20-50 wt.% (Tables 4 and 6).
As to claims 12 and 14, Gong teaches the at least one fine aggregate comprises quartz (the fine aggregate is composed of sand, Table 4).
As to claim 15, Gong teaches the concrete product comprises the at least one coarse aggregate within the claimed range of 20-60 wt.% (Tables 4 and 6).
As to claims 16 and 17, Gong teaches the at least one coarse aggregate comprises quartzite, basalt, granite and/or quartz gravel (gravel ASTM C-33, Table 4, which would be expected to be composed or and/or comprise the claimed species of aggregates).
As to claim 19, Gong teaches the concrete product further comprises at least one micro and submicron filler comprising silica fume in an amount within and/or corresponding to the claimed up to 35 wt.% of the concrete product (micro and nano sized range silica such as silica fume in an amount of 10 to 25 wt.% of the dry binder mixture as a gelation enhancer, col. 5 lines 45-57, and further clarifies the gelation enhancer is provided in an amount of up to 15 wt.% of the concrete composition, col. 12 lines 19-29).
As to claims 20 and 21, Gong teaches the concrete product further comprises at least one thermal stability enhancer in an amount of up to 15 wt.% comprising silicate  glass powder with a glass transition temperature of 500-700°C and water soluble potassium silicate or sodium silicate glass powder (gelation enhancer comprising ground glass waste powders of silicate glasses as well as metakaolin and other pozzolanic minerals, i.e., comprising potassium silicate or sodium silicate, col. 5 lines 46-67, and further clarifies the gelation enhancer is provided in an amount of up to 15 wt.% of the concrete composition, col. 12 lines 19-29; see also col. 9 lines 24-55 further discussing providing metakaolin and pozzolanic minerals encompasses providing alkali silicates, i.e., comprising potassium silicate or sodium silicate).
As to claim 23, Gong teaches the concrete product further comprises class F fly ash having less than or equal to 8 wt.% calcium oxide (class F fly ash is a preferred binder of Gong, col. 4 lines 40-60 and Table 4; Gong teaches most class F fly ash have a CaO content of less than 8 wt.% and clarifies this is known in the art as a low ca class F fly ash, col. 5 lines 15-26) and the at least one alkali activator is an alkali silicate activator (col. 8 lines 34-40).
As to claim 25, Gong teaches the concrete product comprises class F fly ash having less than or equal to 8 wt.% calcium oxide (class F fly ash is a preferred binder of Gong, col. 4 lines 40-60 and Table 4; Gong teaches most class F fly ash have a CaO content of less than 8 wt.% and clarifies this is known in the art as a low ca class F fly ash, col. 5 lines 15-26), and metakaolin and/or blast furnace slag (Table 4).
As to claim 27, Gong teaches the concrete product further comprises blast furnace slag (Table 4), metakaolin (Table 4) and at least one micro and submicron filler (micro and nano sized range silica such as silica fume in an amount of 10 to 25 wt.% of the dry binder mixture as a gelation enhancer, col. 5 lines 45-57).
As to claims 24, 26, and 28, these claims are drawn to and recite limitations to how the TES concrete product is formed, and are therefore product-by-process claims.  Product-by-process claims/limitations are not limited to the recited process steps except to the extent they suggest structure of the claimed compositions/TES concretes.  Here, these claims merely require the actual TES concrete product, which Gong teaches as described above, regardless of how it was formed (curing temperatures, times, humidity, etc.).  Thus, Gong meets the recited limitations.  Further note that Gong teaches the concrete is cured and moldable/workable (col. 11 lines 12-30 and col. 16 lines 36-43).
As to claim 30, Gong teaches a geopolymer concrete product (geopolymer composites, abstract and col. 2 lines 32-42) comprising at least one binder, at least one alkali activator, at least one fine aggregate and at least one coarse aggregate (see for example Table 4 disclosing geo-cements comprising binder, fine and coarse aggregates and an alkali activator).  Gong teaches the binder comprises a fly ash material having less than or equal to 15 wt.% of calcium oxide (abstract), and the product has a compressive strength of at least 1500 psi (at least 3700 psi, col. 13 lines 8-32).  Gong teaches the at least one alkali activator comprises metal hydroxide and metal silicate, and although the claimed activator comprising water constitutes a product-by-product limitation describing the formation of the claimed concrete product, Gong further teaches the alkali activator comprises water (col. 1 lines 19-24, col. 8 lines 26-40, and the examples in Table 4).  
Gong teaches the alkali activator has a molar SiO2/M2O ratio within the range of 0.85 to 2.0 (see examples #1, #2, and #3 of Table 4 comprising 1.94, 1.86, and 2.21 wt. SiO2, respectively, and 1.83, 1.72, and 1.95 wt.% Na2O, respectively, which using 60.08 g SiO2/mol and 61.7898 g Na2O/mol correspond to molar SiO2/M2O ratios of approximately 1.09, 1.12, and 1.17, respectively, all squarely within the instantly claimed range; it is believed most if not all of the examples among Tables 1-4 also contain similar anticipatory molar SiO2/M2O ratios), and although the claimed water to binder/activator solids ratio and MOH molarity limitations constitute product-by-product limitations describing the formation of the claimed concrete product, Gong further teaches the water to tailored geopolymer composite “TGC” solids, i.e., mass of reactive constituents in the binder and masses of alkali oxide and silicon dioxide dissolved in the activator, is within the range of 0.25 to 0.60 (see example #1 in Table 4 comprising, in wt.%, 10.42 FA-F, 2.23 MK, and 2.23 GGBFS as binders, and 1.83 Na2O, 1.94 SiO2, and 6.35 water as the alkali activating solution, which has a water to TGC solids ratio of 6.35 ÷ (10.42 + 2.23 + 2.23 + 1.83 + 1.94) = 0.34, squarely within the instantly claimed range; using the same calculations from the data set forth in Table 4, examples #2 and #3 of Table 4 similarly contain water to TGC solids ratios of 0.32 and 0.35, respectively, also squarely within the instantly claimed range; it is believed most if not all of the examples among Tables 1-4 also contain similar anticipatory water to TGC solids ratios; see also col. 11 lines 51-65 for additional discussion/meaning of the water to TGC solid ratio) and the alkali activator has a MOH molarity of 5 to 15 (see example #1 in Table 4 comprising, as the alkali activating solution, 1.83 wt.% Na2O and 6.35 wt.% water, which using 61.7898 g Na2O/mol and 18.01528 g water/mol corresponds to 0.053 mol Na2O and 0.682 mol water, 0.053 mol Na2O yields 0.106 mol NaOH since there are two mols of sodium in N2O, using ~55.5 mol water/L or ~1000 g water/L ÷ 18.01528 g water/mol the prior-calculated amount of 0.682 mol water corresponds to approximately 0.01228 L water, and ultimately correspond to an NaOH molarity of approximately 9.3 mol/L, squarely within the instantly claimed range; using the same calculations from the data set forth in Table 4, examples #2 and #3 of Table 4 similarly contain NaOH molarities of 9.2 and 9.6, respectively, also squarely within the instantly claimed range; it is believed most if not all of the examples among Tables 1-4 also contain similar anticipatory NaOH molarities).
Gong teaches a geopolymer concrete product comprising the same components as that claimed.  Thus, the disclosed geopolymer concrete composition of Gong is construed as inherently comprising the “high” thermal conductivity and heat capacity as that claimed, and the prior art composite concrete is equivalent to the instantly claimed thermal energy storage product.  
John is a cited supporting evidence reference of interest teaching concrete compositions comprising coarse aggregates, fine aggregates, hardeners and cementitious materials such as fly ash comprise specific heat and thermal conductivity values within the claimed ranges of at least 1 W/m-K thermal conductivity and at least 1 MJ/m3-K specific heat capacity after heat treatment (Table 6; note 1 MJ/m3-K is equivalent to 1 kJ/kg-K).
As to claim 31, the claim is drawn to and recites limitations to how the TES concrete product is formed, and is therefore a product-by-process claim.  Product-by-process claims/limitations are not limited to the recited process steps except to the extent they suggest structure of the claimed compositions/TES concretes.  Here, these claims merely require the actual TES concrete product, which Gong teaches as described above, regardless of how it was formed (curing temperatures, times, humidity, etc.).  Thus, Gong meets the recited limitations.  Further note that Gong teaches the concrete is cured and moldable/workable (col. 11 lines 12-30 and col. 16 lines 36-43).

Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong et al. (US 9,834,479, an IDS reference, hereinafter Gong).
Gong teaches a geopolymer concrete product (geopolymer composites, abstract and col. 2 lines 32-42) comprising at least one binder, at least one alkali activator, at least one fine aggregate, and at least one coarse aggregate (see for example Table 4 disclosing geo-cements comprising binder, fine and coarse aggregates and an alkali activator).  Gong teaches the at least one alkali activator comprises metal hydroxide and metal silicate, and although the claimed activator comprising water constitutes a product-by-product limitation describing the formation of the claimed concrete product, Gong further teaches the alkali activator comprises water (col. 1 lines 19-24, col. 8 lines 26-40, and the examples in Table 4).  
Gong teaches the alkali activator has a molar SiO2/M2O ratio within the range of 0.85 to 2.0 (see examples #1, #2, and #3 of Table 4 comprising 1.94, 1.86, and 2.21 wt. SiO2, respectively, and 1.83, 1.72, and 1.95 wt.% Na2O, respectively, which using 60.08 g SiO2/mol and 61.7898 g Na2O/mol correspond to molar SiO2/M2O ratios of approximately 1.09, 1.12, and 1.17, respectively, all squarely within the instantly claimed range; it is believed most if not all of the examples among Tables 1-4 also contain similar anticipatory molar SiO2/M2O ratios), and although the claimed water to binder/activator solids ratio and MOH molarity limitations constitute product-by-product limitations describing the formation of the claimed concrete product, Gong further teaches the water to tailored geopolymer composite “TGC” solids, i.e., mass of reactive constituents in the binder and masses of alkali oxide and silicon dioxide dissolved in the activator, is within the range of 0.25 to 0.60 (see example #1 in Table 4 comprising, in wt.%, 10.42 FA-F, 2.23 MK, and 2.23 GGBFS as binders, and 1.83 Na2O, 1.94 SiO2, and 6.35 water as the alkali activating solution, which has a water to TGC solids ratio of 6.35 ÷ (10.42 + 2.23 + 2.23 + 1.83 + 1.94) = 0.34, squarely within the instantly claimed range; using the same calculations from the data set forth in Table 4, examples #2 and #3 of Table 4 similarly contain water to TGC solids ratios of 0.32 and 0.35, respectively, also squarely within the instantly claimed range; it is believed most if not all of the examples among Tables 1-4 also contain similar anticipatory water to TGC solids ratios; see also col. 11 lines 51-65 for additional discussion/meaning of the water to TGC solid ratio) and the alkali activator has a MOH molarity of 5 to 15 (see example #1 in Table 4 comprising, as the alkali activating solution, 1.83 wt.% Na2O and 6.35 wt.% water, which using 61.7898 g Na2O/mol and 18.01528 g water/mol corresponds to 0.053 mol Na2O and 0.682 mol water, 0.053 mol Na2O yields 0.106 mol NaOH since there are two mols of sodium in N2O, using ~55.5 mol water/L or ~1000 g water/L ÷ 18.01528 g water/mol the prior-calculated amount of 0.682 mol water corresponds to approximately 0.01228 L water, and ultimately correspond to an NaOH molarity of approximately 9.3 mol/L, squarely within the instantly claimed range; using the same calculations from the data set forth in Table 4, examples #2 and #3 of Table 4 similarly contain NaOH molarities of 9.2 and 9.6, respectively, also squarely within the instantly claimed range; it is believed most if not all of the examples among Tables 1-4 also contain similar anticipatory NaOH molarities).
Gong teaches a geopolymer concrete product comprising the same components as that claimed.  Thus, the disclosed geopolymer concrete composition of Gong is construed as equivalent to the instantly claimed geopolymer thermal energy storage concrete product.  

Claims 12, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 9,834,479, an IDS reference, hereinafter Gong) as evidenced by John et al. (“Concrete as a thermal energy storage medium for thermocline solar energy storage systems,” Solar Energy 96, pages 194-204, 2013, an IDS reference, hereinafter John) as applied to claims 1-9, 11, 12, 14-17, 19-21, 23-28, 30 and 31, and further in view of Harada et al. (JP 2014-129237 A, hereinafter Harada).  An English language machine translation of Harada was provided with a previous correspondence.
Gong as evidenced by John teaches a geopolymer thermal energy storage concrete product comprising at least one binder, at least one alkali activator, at least one fine aggregate and at least one coarse aggregate, as described above. 
Alternatively regarding claim 12 and regarding claim 13, Gong further teaches the fine aggregate comprises alumina by way of teaching providing nano or micro alumina as a gelation enhancer (col. 3 lines 2-5 and col. 5 line 60).  Gong as evidenced by John fails to teach the fine aggregate comprises iron shots and iron metal scrap.
However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide iron-containing particles and arrive within the scope of the claimed limitations by applying the general teachings of Harada to the fine aggregates of Gong since Harada teaches providing iron in any shape such as a short fiber, spherical shape, rod or a three-dimensional shape as a reinforcing material in the geopolymer composition in order to improve the durability and compressive strength of the geopolymer composition (see pages 2 and 3 of the English language machine translation of Harada). 
As to claim 22, the above disclosure of Gong as evidenced by John and further in view of Harada also meets the claimed TES concrete product further comprises thermally conductive fibers selected from steel fiber in an amount overlapping the recited up to 10 wt.% of the concrete product range (Harada further teaches the iron reinforcing material is a steel fiber, and is provided in an amount of 0.5 to 2 vol% of the geopolymer composition, page 3 of the English language machine translation).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 9,834,479, an IDS reference, hereinafter Gong) as evidenced by John et al. (“Concrete as a thermal energy storage medium for thermocline solar energy storage systems,” Solar Energy 96, pages 194-204, 2013, an IDS reference, hereinafter John) as applied to claims 1-9, 11, 12, 14-17, 19-21, 23-28, 30 and 31, and further in view of Kovarik et al. (“Thermochemical properties of particle-reinforced geopolymer composite with various aggregate gradation of fine ceramic filler,” Construction and Building Materials 143, pages 599-606, 2017, hereinafter Kovarik).
Gong as evidenced by John teaches a geopolymer thermal energy storage concrete product comprising at least one binder, at least one alkali activator, at least one fine aggregate and at least one coarse aggregate, as described above.
Alternatively regarding claim 16 and regarding claim 18, Gong as evidenced by John fails to teach the coarse aggregate comprises refractories and porcelains.  However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide alumina-based refractories and alumina-based porcelains and arrive within the claimed limitations by applying the general teachings of the aggregates taught by Kovarik as the aggregates or to the aggregates of Gong since Kovarik teaches both electrical porcelains, i.e., alumina-based porcelains, and high-alumina refractories, i.e., alumina-based refractories, are well-known and typical granular fillers/aggregates for use in forming geopolymers (see the third paragraph of the introduction section, left column, on page 600 of Kovarik). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 9,834,479, an IDS reference, hereinafter Gong) as evidenced by John et al. (“Concrete as a thermal energy storage medium for thermocline solar energy storage systems,” Solar Energy 96, pages 194-204, 2013, an IDS reference, hereinafter John) as applied to claims 1-9, 11, 12, 14-17, 19-21, 23-28, 30 and 31, and further in view of Guarrero (US 2018/0031337).
Gong as evidenced by John teaches a geopolymer thermal energy storage concrete product comprising at least one binder, at least one alkali activator, at least one fine aggregate and at least one coarse aggregate, as described above.
Gong as evidenced by John fails to teach the TES concrete product further comprises thermally conductive steel fibers up to 10 wt.% of the concrete product. 
However, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide steel fibers in an amount overlapping the recited up to 10 wt.% of the concrete product range and arrive within the scope of the claimed limitations by applying the general teachings of Guarrero to the concrete of Gong since Guarrero teaches providing metals, preferably steel fibers, at a concentration of about 1 to 5 vol% on a dry basis in order to improve the thermal conductivity of a concrete (abstract, para. 0007, 0008, 0013 and 0019).
Response to Arguments
Applicant's arguments regarding the 102 and 103 rejections based on Gong et al. (US 9,834,479) filed 03/09/2021 have been fully considered but they are not persuasive.  
Applicant argues Gong et al. fails to teach or suggest the instantly claimed molar SiO2/M2O ratio range of 0.85 to 2.0 of the independent claims since Gong teaches a preferred mass ratio of SiO2/Na2O of about 2 to 3.2 which corresponds to a molar ratio of approximately 2.07 to 3.31 outside the claimed range.  Applicant also argues Gong et al. is silent to the molarity of the alkali activator and therefore fails to teach or suggest the claimed MOH molarity of 5 to 15 recited in the independent claims.  These arguments are not persuasive because upon close review of the reference these limitations are expressly taught within the reference and/or are directly envisaged through the compositions of the working examples.  Examples #1, #2, and #3 in Table 4 of Gong et al. comprise, in the alkali activator columns, 1.94, 1.86, and 2.21 wt. SiO2, respectively, and 1.83, 1.72, and 1.95 wt.% Na2O, respectively, which using 60.08 g SiO2/mol and 61.7898 g Na2O/mol correspond to molar SiO2/M2O ratios of approximately 1.09, 1.12, and 1.17, respectively, all squarely within the instantly claimed range.  Applicant’s concern of the cited SiO2/Na2O preferred mass ratio range of 2 to 3.2 at col. 8 lines 36-37 is noted, however this does not constitute a teaching away since the working examples amount to alternative and exemplary molar SiO2/M2O ratios squarely within the instantly claimed range.  See also MPEP 2123.  
Although the claimed MOH molarity limitation constitutes a product-by-product limitation describing the formation of the claimed concrete product since water is generally not present in the actual final concrete product, Examples #1, #2, and #3 in Table 4 of Gong et al. also amount to containing alkali activator(s) having a MOH molarity within the range of 5 to 15.  Example #1 in Table 4 comprises, as the alkali activating solution, 1.83 wt.% Na2O and 6.35 wt.% water, which using 61.7898 g Na2O/mol and 18.01528 g water/mol corresponds to 0.053 mol Na2O and 0.682 mol water, 0.053 mol Na2O yields 0.106 mol NaOH since there are two mols of sodium in N2O, using ~55.5 mol water/L or ~1000 g water/L ÷ 18.01528 g water/mol the prior-calculated amount of 0.682 mol water corresponds to approximately 0.01228 L water, and ultimately correspond to an NaOH molarity of approximately 9.3 mol/L, squarely within the instantly claimed range.  Performing the same calculations from the data set forth in Table 4, examples #2 and #3 of Table 4 similarly contain NaOH molarities of 9.2 and 9.6, respectively, also squarely within the instantly claimed range.  
Regarding the newly claimed “water to SiO2/M2O ratio”, note this is construed as referring to the amount of water in the alkali activator relative to the amount of binder(s), metal hydroxide, and metal silicate (see the discussion in the 112(a) rejection, above).  Although the claimed water to binder/activator solids ratio limitation also constitutes a product-by-product limitation describing the formation of the claimed concrete product since water is generally not present in the actual final concrete product, Examples #1, #2, and #3 in Table 4 of Gong et al. also amount to containing water to tailored geopolymer composite “TGC” solids, i.e., mass of reactive constituents in the binder and masses of alkali oxide and silicon dioxide dissolved in the activator, within the range of 0.25 to 0.60.  Example #1 in Table 4 comprises, in wt.%, 10.42 FA-F, 2.23 MK, and 2.23 GGBFS as binders, and 1.83 Na2O, 1.94 SiO2, and 6.35 water as the alkali activating solution, which has a water to TGC solids ratio of 6.35 ÷ (10.42 + 2.23 + 2.23 + 1.83 + 1.94) = 0.34, squarely within the instantly claimed range.  Performing the same calculation from the data set forth in Table 4, examples #2 and #3 of Table 4 similarly contain water to TGC solids ratios of 0.32 and 0.35, respectively, also squarely within the instantly claimed range.  See also col. 11 lines 51-65 of Gong et al. for additional discussion/meaning of the water to TGC solid ratio.  
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Gong et al. (US 9,090,508) was cited on the Form 892 mailed 11/18/2020 and serves as further evidence of record the claimed molar SiO2/M2O ratio and MOH molarity ranges are typical in the prior art.  Gong et al. teaches a geopolymer composite ultra high performance concrete comprising a binder, an alkali activator, and at least one aggregate (abstract).  Gong et al. further teaches the alkali activator comprises metal hydroxide, metal silicate, and water (col. 2 lines 59-61).  Samples #3, #4, and #5 of Table 4 contain amounts of K2O, Na2O, and SiO2 that each directly correspond to a SiO2/M2O ratio of about 1.5, thus a SiO2/M2O molar ratio is exemplary within the scope of the reference; also note the preferred SiO2/M2O ratio ranges of 0.8 to 1.5 (col. 15 lines 25-33 and 52-67).  Gong et al. further teaches the water to geopolymer solids, i.e., mass of reactive constituents in the binder and masses of alkali oxide and silicon dioxide dissolved in the activator, is preferably 0.30 to 0.45 (col. 16 lines 1-19; further note that Samples #3, #4, and #5 of Table 4 contain “W/C” ratios ranging 0.26 to 0.28) and the activator solution has a molar concentration of alkali hydroxide of 5 to 15 (col. 5 lines 17-19 and claim 36; further note that Samples #3, #4, and #5 of Table 4 contain (K,Na)OH molarity ranging 10.95 to 11.94).  
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
April 30, 2021